Citation Nr: 1327922	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  09-11 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at an August 2012 Travel Board hearing before the undersigned.  A transcript of this proceeding has been included in the claims folder.

In October 2012 and May 2013, the Board remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in this case. 

The Veteran contends that he underwent in-service dental surgery (removal of wisdom tooth) while stationed in Korea.  During the procedure the dentist broke and crushed the wisdom tooth, when then led to an infection.

This is a fire-related case.  This case was last remanded in May 2013 in order for the RO to conduct an additional search for evidence of the Veteran's dental treatment at the Madigan General Hospital from May 1953 to May 1955.  The Board specified that the records search must be requested under code "M05."  The Board also noted that the search should include requests to any appropriate repository of federal records and must include a search of Surgeon General's Office (SGO) extracts, which were obtained by the National Personnel Records Center (NPRC) from the National Records Center (NRC). 

In a response for a "M05" request by the AMC, the NPRC stated that a search was not possible based on the information furnished and that it needed complete information regarding the Veteran's unit assignment at the time of the allegation.  

In a subsequent letter dated in July 2013, the AMC requested additional information from the Veteran; however, the letter does not specifically inform the Veteran that he needed to provide his complete unit at the time of the allegation in order to facilitate any further searches by the NPRC.   

The Veteran's representative contends that the prior remand directives have not been completed and the Board agrees.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the Board noted in the previous remand, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule in cases where records are presumed destroyed while in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he submit his complete unit information at the time of his reported dental treatment in order to conduct a further search for any records that may exist.  

2.  After the Veteran has had adequate opportunity to complete and submit the requested information, the RO must then conduct an additional search for evidence of dental treatment (inpatient or otherwise) at the Madigan General Hospital, Fort Lewis, Washington for the Veteran for the period from May 1953 to May 1955.  The records must be requested under code "M05."  The search should also include requests to any appropriate repository of federal records and must include a search of Surgeon General Office (SGO) extracts, which were obtained by the NPRC from the NRC.  The AMC/RO is instructed to follow the regulations set forth within the M21-1R, Part III, Subpart iii, Chapter 2, Section E, Topics 28 and 29.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document his fact in the claims file.  See 38 U.S.C.A. § 5103(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

3.  After completing the requested action, and any additional notification and/or development, deemed warranted, readjudicate the new and material evidence claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



